DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Sachtleben et al.
	There is disclosed in Lin a coffee brewing device comprising: a base 120 including a supporting portion (figs. 1, 2A); a heating and water filling unit mounted on the base and including a water tank 121, a heating device 123, and a water output device 122, 330, 331, wherein the heating device is configured to heat water flowing out of the water tank, wherein the water output device includes a water guiding tube 331, a pump 122, and an output guiding seat 330, wherein the water guiding tube is connected to the water tank and the output guiding seat, wherein the pump is configured to pump the water in the water tank to the output guiding seat, and wherein the output guiding seat is mounted above; a transmission unit 420; a rotatable disc 410 disposed on the supporting portion of the base and configured to be driven by the transmission unit to rotate; a container 60 disposed on top of the rotatable disc and including an opening at an upper end thereof; a filtering cup 61 detachably disposed at the opening of the container, wherein the filtering cup includes a chamber in a central portion thereof, an opening in an upper end thereof, and an outlet in a lower end thereof; and a controller 50 electrically connected to the heating device, the pump and the transmission unit.
	Sachtleben discloses, in a coffee brewing device, an output guiding seat 7 mounted above a support base and including a first water outlet 71 aligned with a center of a supporting portion of the support base and a second water outlet 72 offset from the center of the supporting portion.
	It would have been obvious to one skilled in the art to substitute the output seat of Lin with the output seat disclosed in Sachtleben, in order to provide water to the brewing material in a varied pattern, allowing for a better mixing of the brewing material with the water.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Spencer, Beilock et al., Hulett et al., Naya et al. and KR 10-2009-0075650 are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761